ROBERTSON, P. J.
The defendant was convicted of common assault and has appealed to this court. The information upon which his conviction is based reads as follows, omitting the caption, signature and jurat:
“Córrie L. Arthur, prosecuting attorney within and for the county of Phelps and State of Missouri,' upon his official oath, here informs the court that, on or about the - day of November, 1912, at and in the county of Phelps and State of Missouri, one John Schomers, did then and there, in and upon one Tim Birmingham, feloniously, on purpose and of his malice aforethought, did make an assault, and with a deadly weapon, to-wit, a stick of wood of the length of about two feet, of the thickness of about 1% inches and of the weight of about two pounds, commonly called a ‘billy,’ him, the said John Schomers, did then and there feloniously on purpose and of his malice aforethought, strike, beat and wound, with intent then and there, him, the said Tim Birmingham feloniously, on *273purpose and of his malice aforethought, to kill and murder, against the peace and dignity of the State.”
The only complaint made in behalf of the'defendant is that this information “charges no offense; it plainly and unmistakably charges the appellant (defendant) with heating and wounding himself with the intent to kill and murder Tim Birmingham.” We do not so hold. The information, divested of the explanatory, surplus and qualifying words, would read as follows: “That one John Schomers did upon one Tim Birmingham make an assault and, with a deadly weapon him "(Birmingham), the said John Schomers, did then and there strike, beat and wound, with the intent, him, the said Tim Birmingham to kill.”
The insistence upon behalf of the appellant appears to us so unjustifiable that we do not deem it necessary to consume time or space to further discuss the question, except to cite the case of State v. Zorn, 202 Mo. 12, 45, 100 S. W. 591, holding that it is not essential for an information to strictly and technically conform to the rules of grammar and rhetoric if it fully and sufficiently informs the defendant of the nature and cause of the accusation. The information involved here.is clearly sufficient to accomplish this end, and, therefore, the judgment of the trial court is affirmed.
All concur.